Citation Nr: 1527902	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-42 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent prior to November 27, 2009, and a rating higher than 50 percent since November 27, 2009, for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for post-concussion syndrome with residual headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active service from October 1999 to February 2000 and from May 2004 to November 2006.

Among awards and decorations earned during Operation Iraqi Freedom, the Veteran was awarded a Combat Action Badge and a Purple Heart.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  Throughout the entire period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms such as flattened affect, panic attacks, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  Throughout the entire period on appeal, the Veteran's post-concussion syndrome with residual headaches has been manifested by subjective complaints of headaches, and dizziness; there is no record evidence of multi-infarct dementia with brain trauma.




CONCLUSIONS OF LAW

1.  Prior to November 27, 2009, an initial rating of 50 percent, but no higher, is warranted for PTSD.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Since November 27, 2009, the criteria for a disability rating higher than 50 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2014).

3.  The criteria for an initial rating higher than 10 percent for post-concussion syndrome with residual headaches are not met.  38 U.S.C.A. § 1155 (West. 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.124a, Diagnostic Codes 8045-9304 (prior to October 23, 2008), 8045 (revised October 23, 2008), 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
      
I. Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

PTSD

In this case, the Veteran has claimed that his service-connected PTSD is more severe than his current evaluations.  

Historically, in August 2008, the RO granted service connection for PTSD, evaluated as 30 percent disabling effective from March 19, 2008 (date of service connection claim), pursuant to Diagnostic Code 9411.  In March 2014, the RO increased the rating from 30 percent to 50 percent effective November 27, 2009.  However, since this increase did not constitute a full grant of the benefit sought, including consideration of a rating higher than 50 percent prior to November 27, 2009, the higher initial evaluation issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Evaluations for psychiatric disabilities are assigned pursuant to 38 C.F.R. § 4.130.  Under the general rating formula for mental disorders, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A rating of 50 percent is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score in the range of 31 to 40 represents "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.

A GAF score in the range of 41 to 50 represents "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score in the range of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive. The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) provided additional guidance in rating psychiatric disability.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Specifically, the Federal Circuit emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Id. at 2.  It held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 4.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 2.

At the outset, the Board notes that the Veteran has also been diagnosed with anxiety disorder and depressive disorder, but that the RO has only granted service connection for PTSD.  However, the Board further notes that where it is not possible to distinguish the effects of a non-service-connected condition from those of a service-connected disability, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Although service connection for anxiety disorder and depressive disorder has not been granted, the Board finds that it has not been established that it is possible to distinguish the Veteran's anxiety disorder and depressive disorder symptoms from his service-connected PTSD symptoms.

Consequently, it is important for the Veteran to understand that all of his psychiatric symptoms have been considered in evaluating his service-connected psychiatric disability.

Turning to the merits of the claim, on April 2008 QTC PTSD examination, the Veteran presented with complaints of chronic headaches, ringing in his ears, moodiness, irritability, angry outbursts, and avoided crowds.  At that time he was employed as a security guard and got along well with his supervisors and coworkers.  He resided with his family with whom he had a good relationship.  He had been married to his spouse for 8 years.  Socially, he was somewhat withdrawn and did not like large crowds, because they precipitated headaches.  

On mental status examination, his demeanor was sad.  He was alert and oriented to time, place, and person.  His appearance and hygiene were casual, but appropriate.  His mood was depressed and near continuous, but did not affect his ability to function independently.  However, it caused unprovoked irritability and affected his motivation and mood.  His communication was normal.  Speech and concentration were normal.  He did not have panic attacks.  He was suspicious by nature, but had no delusions or auditory hallucinations and denied suicidal and homicidal ideations.  His obsessional ritual was checking on doors and locks, but this was not severe enough to interfere with routine activities.  His thought processes were goal-directed.  Judgment and abstract thinking were not impaired.  Memory was normal.  The examiner diagnosed PTSD and assigned a GAF score of 60.

On November 2009 VA PTSD examination, it was noted that the Veteran had maintained employment as a private investigator and had been since July 2009.  He got along with his co-workers and/or supervisor, but worked alone and reported problems performing his duties at work, including disconnecting telephone calls.  He reported disciplinary actions at work and turned in reports late.

While he was frequently irritable, he described his 9-year marriage as and his relationship with his two children as awesome.  He kept in touch with his friends.  He was able to perform activities of daily living independently and maintained minimum personal hygiene.  He took medication for headaches and he took it as needed.

He had not required hospitalization or emergency room care for psychiatric treatment.  Nor had he been prescribed any medications for treatment of his psychiatric disorder.

He described his mood most of the time as "pretty pleasant" and denied a depressed mood and/or episodes of crying or tearfulness.  He reported social withdrawal and/or isolation.  He self-isolated and had sleep problems.  He denied difficulty concentrating and problems with his memory.  However, he reported problems with irritability and/or anger.  He described himself as more easily frustrated and irritable than he used to be.  When he was irritated, he got angry and yelled, especially at the children.  He denied difficulty concentrating.

On mental status examination, he was appropriately dressed.  He was cooperative during the evaluation and made appropriate eye contact.  Thoughts were logical and goal-directed with no evidence of hallucinations or delusions during the interview.  Speech was normal rate and volume.  His mood was euthymic with an appropriate affect.  He denied current homicidal or suicidal ideation, plans, or intent.  He was oriented to place and date.  The examiner diagnosed PTSD and assigned a GAF score of 55, which the examiner stated was based on the report of moderate persistent psychiatric symptoms that caused moderate operational and social impairment.  He had been reprimanded several times (at work) for not completing tasks as he should and reported ongoing irritability that led him to distance himself from others.

An April 2010 psychological evaluation note indicates a complaint of mild depression and a heightened sense of awareness.  On mental status examination, appearance was adequate and his attitude was cooperative and polite.  Speech was unremarkable and affect was euthymic, stable, and appropriate.  Mood was relaxed.  His thought process was goal-directed without hallucinations or illusions.  Insight was good and judgment was grossly intact.  Diagnoses anxiety disorder, PTSD, and depressive disorder and a GAF score of 62 was assigned.

On May 2010 mental health evaluation, speech was normal and he appeared normal and he was appropriately dressed.  His mood was a little depressed.  Affect was euthymic to mild constriction.  His thought process was logical and goal-oriented.  Thought content was without suicidal or homicidal ideations or delusions.  He was diagnosed with PTSD, chronic, combat related in partial remission; depressive disorder, NOS (not otherwise specified) and he was assigned a GAF score of 60.
Records dated from June 2010 to January 2011 include mental status examinations that were within normal limits.

In February 2012, he was dressed casually with fair hygiene/grooming and fair eye contact. Speech was normal with a good mood and constricted/stable affect.  Thought production was logical and goal-directed.  There were no suicidal or homicidal ideations.  He was diagnosed with PTSD and assigned a GAF score of 68.  In June 2012, he reported that when he had anxiety attacks he would just "ride them out."  In September 2012, he was about the same as his last visit and was generally satisfied with his current level of functioning. 

A February 2013 mental health outpatient note shows that he has been about the same since his last visit.  He had some anxiety and avoidance with continued sleep problems and nightmares.  On examination he was alert and cooperative, with good eye contact and appropriate grooming.  Speech was normal and affect was appropriate.  Mood was euthymic.  Thought processes were well-organized and goal-directed. No delusions or hallucinations were expressed and there were no homicidal or suicidal ideations.  Memory was intact and insight was good.

On January 2014 .VA PTSD Disability Benefits Questionnaire (DBQ) examination, the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medical.  The examiner indicated that it was possible to differentiate what portion of the occupational and social impairment was caused by TBI.

Relevant social/marital and family history showed that he lived in a home with his wife and two children and his marriage was going "fine."  He had been married for 13 years and describe his relationship with his children was described as "excellent."  There was no domestic violence or periods of separation from his wife or any other serious conflict.  He considered his wife his best friend.  Family activities included camping and watching movies.  He worked full-time and his performance was good without disciplinary problems, write-ups or counseling statements.

The examiner stated that essentially he was not in psychiatric care and not on any prescribed medications.  On mental status examination, he was oriented to time, place, person and purpose.  He was casually dressed and neatly groomed.  He was observed with no obvious problems.  Thoughts were organized and goal-directed.  Eye contact was unremarkable.  He was alert and oriented and speech was normal.  Thoughts were organized and goal-directed.  He did not report any auditory, tactile or visual hallucinations.  Mood was euthymic and he appeared with a normal range and intensity of affect.  He denied suicidal ideation, intent or plans.  Attention and concentration were within normal limits for the examination.  Insight and judgment were intact.

The examiner opined that there was no evidence that his symptoms or condition had worsened.  He had not been under psychiatric care since February 2013 and his condition had not required medication over that period of time.  He had a stable marriage and great relationship with his children.  He reported that his job was stable and maintained stable employment.  His psychiatric symptoms did not significantly interfere with his occupational and social function with his family.  He did not provide any examples to suggest that his condition had worsened or deteriorated.

An August 2014 mental health report indicates that his overall mood was stable with mild residual PTSD symptoms.  

After review of the evidence, the Board finds that the Veteran is entitled to a disability evaluation of 50 percent for his PTSD for the entire period of this appeal.  The findings of the April 2008, November 2009, and January 2014 VA examinations and VA outpatient treatment records, clearly indicate occupational and social impairment with reduced reliability and productivity, and as such a 50 percent rating is warranted.  Simply stated, the Board can determine no distinction in the Veteran's psychiatric symptoms prior to and after November 27, 2009.  The medical evidence of record only confirms the Veteran's contentions.  The Board finds that it is factually ascertainable that the symptoms demonstrated at the November 2009 VA examination have existed throughout the period on appeal. 

The Board finds that a higher evaluation of 70 percent is not warranted.  There is no indication that the Veteran has consistently had GAF scores of 50 or below, indicative of serious symptoms.  There is also no indication from the record that the Veteran has any symptoms that would warrant an evaluation of 70 percent.  The record reflects that on April 2008 VA examination the Veteran stated that he had employment problems and engaged in obsessional rituals by checking on doors and locks.  However, the examiner stated that the obsessional rituals were not severe enough to interfere with routine activities.  During the period on appeal, speech was normal and there was no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, spatial disorientation; or neglect of personal appearance and hygiene.  

In terms of employment, he maintained full-time employment and had a good relationship with his spouse and children.  Notably, the January 2014 VA examiner found no evidence that the Veteran's symptoms had deteriorated or worsened.  The Board fully recognizes that the listed symptoms for a 70 percent schedular rating are not all encompassing and their presence is not necessarily determinative.  However, the Veteran's symptoms must cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Total occupational and social impairment, as contemplated by the rating criteria, is simply not shown or even approximated.

It is important for the Veteran to understand that a disability evaluation of 50 percent will cause him many problems and that this fact is not in dispute.  If there were no problems associated with his disability during this period, there would be no basis for a compensable evaluation (zero), let alone a 50 percent evaluation, let alone a 70 percent evaluation.  The Veteran's statements made during the April 2008, November 2009, and January 2014 VA examinations in many respects support only a 50% evaluation, not a 70% finding.  Some of the Veteran's own statements do not support a 70% finding. 

The critical question in this case is whether the problems the Veteran has believably cited meet an even higher, 70 or 100 percent level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.

Post-concussion syndrome with residual headaches

In this case, the Veteran has claimed that his service-connected  post-concussion syndrome with residual headaches is more severe than his current evaluation.

Historically, in August 2008, the RO granted service connection for post-concussion syndrome with residual headaches, evaluated as 10 percent disabling effective from March 19, 2008 (date of service connection claim), pursuant to Diagnostic Code 9304.  As previously discussed, the RO also granted service connection for PTSD, now rated as 50 percent disabling, and tinnitus, rated as 10 percent disabling.

At that time, purely neurological disabilities, such as hemiplegia, epileptiform seizures, or facial nerve paralysis, following trauma to the brain, were rated under the diagnostic codes specifically dealing with those disabilities, with citation to a hyphenated diagnostic code.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008).  Purely subjective complaints such as headache, dizziness, or insomnia, recognized as symptomatic of brain trauma, were rated 10 percent and no more under Diagnostic Code 9304.  That 10 percent rating was not to be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 were not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2008). 

Effective October 23, 2008, VA revised that portion of the Rating Schedule that addresses neurological conditions and affective disorders to provide detailed and updated criteria for rating residuals of Traumatic Brain Injury (TBI).  73 Fed. Reg. 54693 (September 23, 2008).  The revised criteria apply to all applications for benefits received by VA on or after October 23, 2008.  A veteran whose residuals of TBI were rated by VA under the prior version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, is permitted to request review under the new criteria, irrespective of whether the disability has worsened since the last review or whether VA received additional evidence.  The effective date of any increase in disability compensation based solely on the new criteria can be no earlier than October 23, 2008, but otherwise will be assigned under the current regulations governing effective dates. 73 Fed. Reg. 54693 (September 23, 2008). 

The new version of Diagnostic Code 8045 continues to provide for the rating of residuals of TBI.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008).  The criteria provide that there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of those areas of dysfunction may require rating. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of those brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive functions are evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are rated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be rated under another diagnostic code, such as migraine headache or Meniere's disease, is separately rated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Emotional/behavioral dysfunction is rated under 38 C.F.R. § 4.130, the schedule of ratings for mental disorders when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are rated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

Physical, including neurological, dysfunction is rated based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed that are reported on an examination, they are rated under the most appropriate diagnostic code.  Each condition should be rated separately, as long as the same signs and symptoms are not used to support more than one rating, and the ratings are combined.  The rating assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the rating for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The rater should consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), or being housebound.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100-percent rating is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," assign the overall percentage rating based on the level of the highest facet as follows: 0 warrants a 0 percent rating; 1 warrants a 10 percent rating; 2 warrants a 40 percent rating; and 3 warrants a 70 percent rating.  For example, a 70 percent rating is assigned if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (effective October 23, 2008). 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately rated under another diagnostic code.  In such cases, more than one rating based on the same manifestations is not to be assigned.  If the manifestations of two or more conditions cannot be clearly separated, a single rating is assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate rating is assigned for each condition.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1) (effective October 23, 2008). 

Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (2) (effective October 23, 2008).

Instrumental activities of daily living refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  Those activities are distinguished from activities of daily living, which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (3) (effective October 23, 2008).

The terms mild, moderate, and severe TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  That classification does not affect the rating assigned under diagnostic code 8045.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (4) (effective October 23, 2008).

A Veteran whose residuals of TBI are rated under a version of Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether the disability has worsened since the last review.  VA will review that Veteran's rating to determine whether the Veteran may be entitled to a higher rating under Diagnostic Code 8045.  A request for review will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of that review.  However, in no case will the award be effective before October 23, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (5) (2014). 

The 10 important facets of cognitive impairment and other residuals of TBI not otherwise classified are as follows: (1) Memory, attention, concentration, executive functions; (2) Judgment; (3) Social interaction; (4) Orientation; (5) Motor activity; (6) Visual spatial orientation; (7) Subjective symptoms; (8) Neurobehavioral effects; (9) Communication; and (10) Consciousness.  38 C.F.R. § 4.124a, Diagnostic Code 8045 (2014).

With regard to the Veteran's history of headaches, Diagnostic Code 8100 contemplates migraine headaches.  Under this Diagnostic Code, a 10 percent (compensable) evaluation is assigned when there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent evaluation is warranted when the evidence demonstrates characteristic prostrating attacks occurring on an average of once a month over the last several months.  The maximum 50 percent schedular rating requires very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

The rating criteria do not define 'prostrating;' nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTE''S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, 'prostration' is defined as 'utter physical exhaustion or helplessness.'  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 'prostration' is defined as 'extreme exhaustion or powerlessness.'

Turning to the merits of the claim, on April 2008 QTC examination, the Veteran presented with a history of an in-service concussive blow to the head from an explosion.  He reported that he sustained a head injury, which was caused by a fragment wound and blast from an improvised explosive device (IED).  The Veteran sustained head injuries and was dazed and confused having symptoms of a concussion.

He complained of severe migraines which made him unable to go to work, but he was able to do some household chores.  He experiences headaches that occurred on average four times per week and lasted one hour treated with aspirin and Aleve.  He also complained of ringing in both ears and irritability.

He did not experience the following symptoms: fatigue, confusion, memory problems, slowness of thought, problems with attention or concentration, difficulty understanding directions, problems reading, vision problems, taste or smell problems, anxiety, depression, sensitivity to light, sensitivity to sound, general feeling of discomfort, restlessness, pain, dizziness, vertigo, seizures, sleep problems., injury to the mouth, or speech difficulties.  He reported no other symptoms associated with a TBI and was not receiving any treatment.

Examinations of the eyes, ears, mouth, skin, extremities, and musculoskeletal examination were normal.  Endocrine, neurological, and mental examinations were also normal.  

The examiner diagnosed post-concussion headaches, head trauma with subjective complaints of head trauma. The examiner concluded that the Veteran did not have a TBI, which does not support this claim. 

VA treatment records include a September 2009 report which shows that a neurological examination was negative for headaches, blurred vision or numbness. The assessment was PTSD and continued sleep problems.

An October 2009 TBI evaluation, neurobehavioral symptoms included severe dizziness, headaches, sensitivity to noise, and loss of appetite; moderate sensitivity to light, hearing difficulty; and mild feelings of loss of balance and poor coordination.  Another October 2009 report reflects a complaint of severe headaches described as aching with crushing pressure which occurred three times per week and lasted one hour.  At that time, he remained employed as a private investigator and performed well at work.

On November 2009 VA PTSD examination, the Veteran reported headaches which occurred four out of seven days a week for which he was prescribed medication.  He got frequent headaches while working that he described as "fairly intense" during which he "shut down."  He needed to sit down or rest briefly until the intense phase subsided.

On January 2014 VA residuals of TBI Disability Benefits Questionnaire examination, the examiner indicated a diagnosis of TBI in 2005 and of tension headaches.  An assessment of facets of TBI-related cognitive impairment and subjective symptoms of TBI shows that he denied complaints of impairment of memory, attention, concentration and executive functions.  Judgment was normal.  Social interaction was routinely appropriate.  He was oriented to person, time, place and attention.  Motor activity and visual spatial orientation was normal.  His subjective symptoms did not interfere with work; instrumental activities of daily living, or family or other close relationships.  He had one or more neurobehavioral effects that did not interfere with workplace or social interactions.  He was able to communicate and consciousness was normal.  

While he reported that in 2008 he had severe headaches that interfered with employment, he denied any current residuals that interfered with employment.  An October 2011 MRI of the brain was normal.

The examiner concluded that the Veteran suffered from chronic post traumatic headaches.  He stated that his average headaches were bearable, but he occasionally had a severe headache about once every three months.  The examiner opined that his aggression and irritability were unrelated to his history of mild TBI/concussion.

On January 2014 VA headaches DBQ examination, the Veteran stated that he experienced intermittent headaches and only occasionally experienced a severe headache.  He rated his worst headaches a ten out of ten on the pain scale with a severe headache once every three months which caused him to stop whatever activity he was doing and take Aleve.  He stated that laying down made his headaches worse and that he experienced dizziness with his headaches.  He rated an average headache as six to seven out of ten on the pain scale during which he could still function with medication.

The examiner diagnosed tension headaches and stated that his symptoms included pressure and dizziness, but there were no prostrating attacks of migraine headache pain; prostrating attacks of non-migraine headache pain occurred less than once every two months.  He did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  However, his headaches impacted his ability to work. 

On January 2014 VA PTSD DBQ examination, regarding the potential overlapping of symptoms between his PTSD and TBI, the examiner opined that an evaluation from 2009 indicated that symptoms were most consistent with behavioral health conditions and not prolonged head trauma.  A TBI evaluation from a VA physician indicated that he had post concussive headaches consistent with vascular issues.  There were no other identifiable neurological residuals suggesting underlying TBI.  The neurological examination was essentially normal.

In a January 2014 addendum, the examiner reviewed the results of the TBI examination and opined that in regard to the 7 interactive facets between TBI and mental health memory, judgment, social interaction, orientation, visual spatial orientation, and communications were normal.  The neurobehavioral facet indicated irritability due to mental health issues (PTSD).

The examiner concluded that the Veteran showed minimal symptoms with regard to TBI except for headaches, providing more highly probative evidence against this claim.  The examiner opined that his complaints are due to mental health problems and his diagnosis of PTSD rather than from residuals of TBI. 

Applying the relevant criteria to the period prior to October 23, 2008, the Board notes that a rating higher than 10 percent for the Veteran's post-concussion syndrome with residual headaches.  A higher rating was not met or approximated, as the findings on VA examination did not identify a specific neurological disability related to the Veteran's head injury.  On April 2008 VA examination, the Veteran primarily complained of headaches and was diagnosed with post-concussion headaches with subjective complaints of head trauma.  He also complained of tinnitus for which he was separately granted service connection and awarded a 10 percent disability rating which cannot be further considered when evaluating his post-concussion syndrome disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Accordingly, these findings do not support an initial rating higher than 10 percent for post-concussive syndrome with residual headaches.

Nor does the evidence warrant a higher or separate rating for migraine headaches under Diagnostic Code 8100.  In this regard, on April 2008 QTC examination the Veteran complained of severe migraines which made him unable to go to work, but he was able to do some household chores.  He experiences headaches that occurred on average 4 times per week and lasted one hour treated with aspirin and Aleve.  However, there is no evidence of headaches that were prostrating in nature that occurred at least monthly.  Accordingly, these findings do not support an initial rating higher than 10 percent or a separate rating for migraine headaches for the period prior to October 23, 2008.

Applying the relevant criteria to the period from October 23, 2008, the Board finds that a rating in excess of 10 percent is not warranted.  In this regard, on January 2014 VA PTSD examination, regarding the potential overlapping of symptoms between his PTSD and TBI, the examiner opined that the October 2009 TBI evaluation from 2009 indicated that symptoms were most consistent with behavioral health conditions and not prolonged head trauma.  He indicated that there were no other identifiable neurological residuals suggesting underlying TBI.  In a January 2014 addendum, the examiner concluded that the Veteran showed minimal symptoms with regard to TBI except for headaches and that his subjective complaints are due to mental health problems and his diagnosis of PTSD rather than from residuals of TBI.  

In this regard, as previously discussed, the Board again notes that the Veteran is separately rated for his PTSD, and any mental and behavior issues associated with his PTSD are contemplated by his disability evaluation for PTSD.  See, Esteban, supra.  The Board can not grant compensation twice for the same problem.   

Accordingly, these findings do not support an initial rating higher than 10 percent for post-concussive concussion syndrome with residual headaches.

Nor does the evidence warrant a higher or separate rating for migraine headaches under Diagnostic Code 8100.  In this regard, in October 2009 he complained of severe headaches which occurred three time per week, but the Veteran maintained employment as a private investigator and performed well at work.  On January 2014 VA TBI examination, he denied any current residuals that interfered with employment.  

Finally, on January 2014 VA headaches DBQ examination, he stated that he occasionally experienced a severe headache once every three months which caused him to stop whatever activity he was doing and take Aleve.  He stated that laying down made his headaches worse and that he experienced dizziness with his headaches.  The examiner opined that he experienced prostrating attacks of non-migraine headache pain occurred less than once every two months.  While his headaches impacted his employment, the examiner explained that he did not have very frequent prostrating and prolonged attacks of non-migraine headache pain.  In sum, there is no evidence of headaches that are prostrating in nature occurring at least monthly.  Accordingly, these findings do not support an initial rating higher than 10 percent or a separate rating for migraine headaches for the period from October 23, 2008. 

Again, while the Board understands the Veteran central concern that he continues to suffer from residual headaches and dizziness, it is important for Veteran to also understand that without some problems associated with his post-concussive syndrome with residual headaches there would be no basis for a compensable evaluation (zero), let alone a 10 percent for his disability (prior to or since October 23, 2008).  Without consideration of the problems he cited, the current evaluation could not be justified.  The problems he has cited have not been ignored.  In fact, the subjective problems are the primary basis for his current evaluations.  The critical question in this case, however, is whether the problems the Veteran cited meet the next highest level under the rating criteria (in excess of 10 percent) or is entitled to a separate rating.  For reasons cited above, they do not, at this time.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial rating greater than 10 percent for his post-concussive syndrome with residual headaches at any time during the course of the appeal.  The Board is constrained by the rating schedule, which specifically prohibits the assignment of a rating in excess of 10 percent when there is not a diagnosis of multi-infarct dementia associated with brain trauma.  

Furthermore, the evidence does not show separately ratable residuals attributable to the Veteran's service-related head trauma that can be assigned any separate compensable ratings (with the exception of the separate ratings he has already been assigned for PTSD and tinnitus).  38 C.F.R. § 4.124a, Diagnostic Codes 8045-9304 (prior to October 23, 2008), 8045 (revised October 23, 2008), 8100 (2014).

Additional Considerations

With regard to his PTSD and post-concussive syndrome with residual headaches, the Veteran is competent to report his current irritability, headaches, and dizziness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his psychiatric and neurological disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric and neurological disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for her increased disability claims, the applicable rating criteria contemplate all impairment resulting from his psychiatric and neurological disabilities.  The criteria reasonably describe the Veteran's disability level and symptomatology, specifically his complaints of irritability, headaches, and dizziness due to his disabilities.  The assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  However, the evidence reflects the Veteran continues to be employed.  See, January 2014 VA examinations which indicated full-time employment.  Thus, the Board finds that Rice is inapplicable since there is no evidence of unemployability due to the Veteran's service connected psychiatric and neurological disabilities.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD and post-concussion syndrome with residual headaches.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed. Nonetheless, the RO sent the Veteran a letter in March 2008, which informed him of all three elements required by 38 C.F.R. § 3.159(b).  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence. Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions. No outstanding evidence has been identified that has not otherwise been obtained.

Next, the Veteran was afforded relevant examinations in April 2008, November 2009 and January 2014.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95. 

Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD or post-concussion syndrome with residual headaches since the most recent VA examinations. 

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Prior to November 27, 2009, a 50 percent rating, but no higher, for PTSD, is granted.

Since November 27, 2009, a rating in excess of 50 percent for PTSD is denied.

An initial rating higher than 10 percent for post-concussion syndrome with residual headaches, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


